NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 06a0154n.06
                              Filed: February 27, 2006

                                            No. 04-6218

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


EDDIE D. SMITH,                                            )
                                                           )        ON APPEAL FROM THE
       Petitioner-Appellant,                               )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
               v.                                          )        DISTRICT OF KENTUCKY
                                                           )
UNITED STATES OF AMERICA,                                  )
                                                           )
      Respondent-Appellee.                                 )
___________________________________________



BEFORE: KENNEDY, COOK, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Federal prison guard Eddie Smith was charged with one count of perjury and eight counts

of sexual misconduct offenses involving female inmates at a federal medical center.               The

prosecution offered to drop all other charges if Smith pled guilty to perjury; in return, the

prosecution offered to recommend a maximum sentence of twenty months in prison. Smith refused

to consider the plea offer, forcefully maintained his innocence, went to trial, was convicted on nearly

all charges, and was sentenced to 262 months in prison. Smith appealed, and this Court affirmed

his convictions.

       Smith filed a 28 U.S.C. § 2255 motion to vacate his sentence in the United States District

Court for the Eastern District of Kentucky, claiming inter alia that his counsel rendered

constitutionally ineffective assistance by failing to advise him to take the plea and failing to fully
No. 04-6218
Smith v. United States


advise him of the relative risks and sentencing exposure of going to trial versus accepting the plea

offer. The district court denied the motion without a hearing, holding that (1) counsel’s performance

was not deficient, and (2) even if it had been deficient, Smith failed to show that he was prejudiced,

i.e. that he would have taken the plea if he had been advised as he contends he should have been

advised. Smith appealed, and we vacated and remanded for an evidentiary hearing. After the

hearing, the district court denied Smith’s motion again.

       After reviewing the record, the parties’ briefs, and the applicable law, this Court determines

that a panel opinion further addressing the issues raised would serve no jurisprudential purpose. We

therefore affirm the district court’s decision for the reasons stated in that court’s opinion.

       Affirmed.




                                                 -2-